       Case 5:20-cr-00246-JGB Document 1 Filed 12/04/20 Page 1 of 6 Page ID #:1



 1

 2
                                                                      12/4/2020
 3
                                                                           JB

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                              October 2020 Grand Jury

11   UNITED STATES OF AMERICA,                CR       5:20-cr-00246-JGB

12             Plaintiff,                     I N D I C T M E N T

13             v.                             [18 U.S.C. § 201(c)(1)(B): Public
                                              Official Receiving Illegal
14   NIZAR FARHAT,                            Gratuity; 18 U.S.C. §§ 209(a),
                                              216(a)(2): Public Official
15             Defendant.                     Receiving Compensation from
                                              Private Party for Government
16                                            Services]
17

18

19

20

21        The Grand Jury charges:
22                             INTRODUCTORY ALLEGATIONS
23        At all times relevant to this Indictment:
24        1.    Defendant NIZAR FARHAT (“FARHAT”) was employed as a public
25   official by the Department of Defense, an agency of the United States
26   Government, as a Construction Manager, based at the Marine Corps Air
27   Ground Combat Center, Twentynine Palms Base, Twentynine Palms,
28   California.
       Case 5:20-cr-00246-JGB Document 1 Filed 12/04/20 Page 2 of 6 Page ID #:2



 1        2.    U.S. Company #1 was a privately-owned construction company.

 2        3.    In May 2013, U.S. Company #1 was awarded a $15 million

 3   contract by the United States Navy to construct an aircraft hangar

 4   and a telecommunications facility at the United States Navy Base at

 5   Camp Lemonnier, Djibouti City, Republic of Djibouti (“Camp

 6   Lemonnier”).

 7        4.    Between June 2014 and December 2015, defendant FARHAT was

 8   assigned a temporary duty to Camp Lemonnier to oversee, among other

 9   responsibilities, U.S. Company #1’s construction of the aircraft

10   hangar and telecommunications facility.

11        5.    In April 2016, the Department of Defense certified that

12   U.S. Company #1 had completed the construction of the aircraft hangar

13   and telecommunications facility at Camp Lemonnier.

14        6.    In April 2017, U.S. Company #1 submitted Requests for

15   Equitable Adjustment (“REAs”) to the Department of Defense, seeking

16   approximately $6.43 million in payments from the Department of

17   Defense for additional costs U.S. Company #1 incurred during the

18   construction of the aircraft hangar and telecommunications facility.

19

20

21

22

23

24

25

26

27

28

                                             2
       Case 5:20-cr-00246-JGB Document 1 Filed 12/04/20 Page 3 of 6 Page ID #:3



 1                                      COUNT ONE

 2                            [18 U.S.C. § 201(c)(1)(B)]

 3        7.      The Grand Jury repeats, re-alleges, and incorporates by

 4   reference the allegations set forth in Paragraphs 1 through 6 of this

 5   Indictment as if fully set forth herein.

 6        8.      Beginning on or about December 18, 2015 and continuing

 7   until on or about October 25, 2017, in Riverside County, within the

 8   Central District of California, and elsewhere, defendant NIZAR FARHAT

 9   (“FARHAT”), a public official, otherwise than as provided by law for

10   the proper discharge of official duties, directly and indirectly,

11   corruptly demanded, sought, received, accepted, and agreed to receive

12   and accept something of value personally, namely, approximately

13   $20,000 in cash, in return for and because of official acts performed

14   and to be performed by defendant FARHAT, namely: (1) recommending

15   that the Department of Defense certify the completion of U.S. Company

16   #1’s projects at Camp Lemonnier; and (2) recommending that the

17   Department of Defense approve and pay the REAs U.S. Company #1

18   submitted.

19

20

21

22

23

24

25

26

27

28

                                             3
       Case 5:20-cr-00246-JGB Document 1 Filed 12/04/20 Page 4 of 6 Page ID #:4



 1                                      COUNT TWO

 2                        [18 U.S.C. §§ 209(a), 216(a)(2)]

 3        9.    The Grand Jury repeats, re-alleges, and incorporates by

 4   reference the allegations set forth in Paragraphs 1 through 6 of this

 5   Indictment as if fully set forth herein.

 6        10.   Beginning on or about December 20, 2015, and continuing

 7   until on or about April 14, 2017, in Riverside County, within the

 8   Central District of California, and elsewhere, defendant NIZAR FARHAT

 9   (“FARHAT”), being an officer and employee of the executive branch of

10   the United States Government, that is a Construction Manager employed

11   by the Department of Defense, knowingly and willfully received

12   salary, and contribution to and supplementation of salary, from a

13   source other than the United States Government, as compensation for

14   defendant FARHAT’s services as an officer and employee of the

15   executive branch of the United States Government, that is,

16   approximately $14,000 in cash in exchange for providing advice and

17   for drafting the REAs U.S. Company #1 submitted to the Department of

18   Defense.

19

20

21

22

23

24

25

26

27

28

                                             4
       Case 5:20-cr-00246-JGB Document 1 Filed 12/04/20 Page 5 of 6 Page ID #:5



 1                               FORFEITURE ALLEGATION

 2                 [18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461(c)]

 3        1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(C) and Title 28, United States

 7   Code, Section 2461(c), in the event of defendant’s conviction of the

 8   offenses set forth in any of Counts One through Two of this

 9   Indictment.

10        2.    Defendant, if so convicted, shall forfeit to the United

11   States of America the following:

12              a.    all right, title, and interest in any and all

13   property, real or personal, constituting, or derived from, any

14   proceeds obtained, directly or indirectly, as a result of any of the

15   offenses; and

16              b.    To the extent such property is not available for

17   forfeiture, a sum of money equal to the total value of the property

18   described in subparagraph (a).

19        3.    Pursuant to Title 21, United States Code, Section 853(p),

20   as incorporated by Title 28, United States Code, Section 2461(c),

21   defendant shall forfeit substitute property, up to the value of the

22   property described in the preceding paragraph if, as the result of

23   any act or omission of defendant, the property described in the

24   preceding paragraph or any portion thereof (a) cannot be located upon

25   the exercise of due diligence; (b) has been transferred, sold to, or

26   deposited with a third party; (c) has been placed beyond the

27   jurisdiction of the court; (d) has been substantially diminished in

28

                                             5
       Case 5:20-cr-00246-JGB Document 1 Filed 12/04/20 Page 6 of 6 Page ID #:6



 1   value; or (e) has been commingled with other property that cannot be

 2   divided without difficulty.

 3

 4                                        A TRUE BILL

 5

 6                                                 /S/
 7                                        Foreperson

 8   NICOLA T. HANNA
     United States Attorney
 9

10
     CHRISTOPHER D. GRIGG
11   Assistant United States Attorney
     Chief, National Security Division
12
     ANNAMARTINE SALICK
13   Assistant United States Attorney
     Chief, Terrorism and Export Crimes Section
14
     DAVID T. RYAN
15   Assistant United States Attorney
     Terrorism and Export Crimes Section
16

17

18

19

20

21

22

23

24

25

26

27

28

                                             6
